Citation Nr: 0638089	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  99-04 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to separate 10 percent ratings for each ear under 
the provisions of 38 C.F.R. § 4.87, Diagnostic Code 6260 for 
service-connected bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from March 1990 to 
September 1997.

This appeal comes before the Board of Veterans' Appeals from 
a June 1998 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that 
awarded service connection and a noncompensable (zero 
percent) rating for tinnitus, effective September 30, 1997.  
The veteran testified before the Board in November 2000.  In 
January 2001, the Board awarded a 10 percent rating for 
tinnitus, effective June 10, 1999.  The Board also remanded a 
claim for a compensable (initial) rating for tinnitus for the 
period from September 30, 1997, to and including June 9, 
1999.  In February 2003, the RO awarded a 10 percent rating 
for tinnitus for the period from September 30, 1997, to and 
including June 9, 1999.  

In the meantime, the veteran had appealed the part of the 
Board's June 2001 decision that had awarded a 10 percent 
rating for tinnitus effective June 10, 1999, to the United 
States Court of Appeals for Veterans Claims (Court or 
Veterans Court).  The Court remanded that issue in March 
2003.  In January 2004, the Board again denied the pending 
claim, which was rephrased essentially as it currently 
appears in the above caption (entitlement to separate 
10 percent ratings for each ear under the provisions of 
38 C.F.R. § 4.87, Diagnostic Code 6260 for service-connected 
tinnitus).  However, in May 2005, the Court granted a joint 
motion for remand by the Secretary of VA and the appellant 
and again remanded this issue.  The case is now ready again 
for appellate review.

The Board notes that in its January 2004 decision, the Board 
had phrased the issue on appeal as whether separate 
10 percent ratings are warranted for each ear.  The joint 
motion for remand that the Court granted in May 2005 
instructed the Board, in part, to determine whether the 
appellant has been or should be awarded service connection 
for tinnitus in both ears.  The Board notes that the initial 
rating action in June 1998 noted that the veteran complained 
of bilateral tinnitus and the Board in January 2004 
considered whether a separate 10 percent rating was warranted 
for each ear.  As such, service connection is in effect for 
bilateral tinnitus and this is reflected in the issue as 
shown on the title page. 


FINDINGS OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for separate 10 percent ratings for 
each ear for service-connected bilateral tinnitus.  38 
U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 
(DC) 6260 (1998-2006); Smith v. Nicholson, 451 F.3d. 1344 
(Fed. Cir. 2006), petition for cert. filed, 75 U.S.L.W. 3122 
(U.S. Sep. 18, 2006) (No. 06-400). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As discussed below, the law, as mandated by statute, rather 
than the evidence, is dispositive of the claim.  Thus, VA's 
duties to notify and to assist the appellant do not apply.  
See Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason 
v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

In the instant case, the facts are not in dispute.  
Resolution of the veteran's appeal is dependent on 
interpretation of the regulations pertaining to the 
assignment of disability ratings for tinnitus.  As will be 
shown below, the Board finds that the veteran is already 
receiving the maximum disability rating available for 
bilateral tinnitus under the applicable rating criteria.  
Furthermore, regardless of whether the veteran's tinnitus is 
perceived as unilateral or bilateral, the outcome of this 
appeal does not change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VA notice or assistance are rendered moot.  See 38 U.S.C.A. § 
5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  The 
Board now turns to the merits of the claim.

Tinnitus is evaluated under 38 C.F.R. § 4.87, Diagnostic Code 
(DC) 6260.  As of June 13, 2003, DC 6260 was revised to 
clarify existing VA practice that only a single 10 percent 
rating is assigned for tinnitus, whether the sound is 
perceived as being in one ear, both ears, or in the head.  38 
C.F.R. § 4.87, DC 6260, note 2.  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United 
States Court of Appeals for Veterans Claims (Court or 
Veterans Court) reversed a Board decision that found that 
under the pre-June 2003 regulations, no more than a single 10 
percent rating could be provided for tinnitus, whether 
perceived as bilateral or unilateral.  The Court held that 
the versions of DC 6260 that had existed prior to 1999 and 
prior to June 13, 2003, had required that VA assign dual 10 
percent ratings for "bilateral" tinnitus where it was 
perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Smith, and affirmed VA's long-standing 
interpretation of DC 6260 as authorizing only a single 10 
percent rating for tinnitus, whether perceived as unilateral 
or bilateral.  Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 
2006).  Citing Supreme Court precedent, the Federal Circuit 
explained that an agency's interpretation of its own 
regulations was entitled to substantial deference by the 
courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  The Federal 
Circuit concluded that the Veterans Court erred in not 
deferring to VA's interpretation of its own regulations, 38 
C.F.R. § 4.25(b) and DC 6260, which limit a veteran to a 
single disability rating for tinnitus, regardless of whether 
the tinnitus is unilateral or bilateral.  

In view of the foregoing, the Board concludes that the 
version of DC 6260 in effect prior to June 2003 precludes an 
evaluation in excess of a single 10 percent rating for 
tinnitus.  Therefore, the veteran's claim for separate 10 
percent ratings for each ear for his service-connected 
tinnitus must be denied under both the new and old versions 
of the regulation.  As the disposition of this claim is based 
on the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board notes that the appellant seeks to preserve judicial 
review of his arguments in this appeal pending resolution of 
a petition for writ of certiorari filed with the Supreme 
Court regarding the Federal Circuit's decision in Smith.  
However, very recently, the Veterans Court held that a 
court's "decision is the law which the Board must follow" 
once a court has issued a decision on a matter, even where an 
appeal has been filed as to that court's decision, unless a 
stay has been granted in the matter.  Ramsey v. Nicholson, 20 
Vet. App. 16 (2006); see also Tobler v. Derwinski, 2 Vet. 
App. 8, 10 (1991) (holding that court decision is binding as 
of the date of its issue unless eventually overturned by 
higher court).  Therefore, the Board must apply the Federal 
Circuit's decision in Smith and is not free to ignore its 
holdings, even where a petition for writ of certiorari has 
been filed in the Supreme Court. 


ORDER

Entitlement to separate 10 percent ratings for each ear under 
the provisions of 38 C.F.R. § 4.87, DC 6260 for bilateral 
tinnitus, is denied.


____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


